James Barnes plaint. agt Paul Batt Defendt in an action of the case for breach of a Covenant made between the sd Barnes & the sd Batt bearing date the Seventh day of May One thousand Six hundred Seventy & four by the sd Batts non paiment of severall Summes of mony & goods at monys price & four thousand foote of Merchantable pine boards unto the sd Barnes or his assignes according to the sd Covenant whereby the Summe of two hundred pounds in mony is forfited unto the sd Barnes as will appeare by the sd Covenant under the hand & Seale of the sd Paul Batt, through whose defect of payment in specie & time therein mentioned, the sd Barnes was hindred in finishing the sd buildings expressed in the sd Covenant unto his great damage with due interest & all other due damages according to Attachmt Dat. July: 22ond 1675. . . . The Jury . . . founde for the’ plaint, the forfiture of the bond two hundred pounds in mony & costs of Court being two pound eight Shillings & ten pence.
Execucion issued Aug° 9° 1675.